


Exhibit 10.11

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of
the 17th day of March 2010, by and between CARDINAL FINANCIAL CORPORATION
(“Cardinal”) and Alice P. Frazier (“you” and all similar references)
(collectively, the “parties”).

 

INTRODUCTION

 

WHEREAS, Cardinal has retained you to provide services in an executive capacity;
and

 

WHEREAS, the parties desire to memorialize the terms and conditions of your
continuing employment.

 

NOW THEREFORE, in consideration of the promises and obligations by and between
the parties under this Agreement, and other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

TERMS

 

1.     Position, Title, Compensation and Benefits.

 

a.     Your position, title, compensation and benefits are outlined in the offer
letter dated February 20, 2009, attached hereto.

 

b.     Your initial base salary will be at the annualized rate set forth in your
offer letter, less required and authorized withholding and deductions, payable
in installments in accordance with Cardinal’s normal payroll practices. You will
be eligible for an annual merit increase, performance bonus, and stock option
grants on the same basis as other similarly situated Cardinal Executive Officers
and subject to the terms of any applicable compensation, bonus and stock plans.

 

c.     You will be eligible to participate on the same basis as similarly
situated Executive Officers in the Company’s benefit plans, including its
401(k) Plan and medical benefit plans in effect from time to time during your
employment. All matters of eligibility for coverage or benefits under any
benefit plan will be determined in accordance with the provisions of such plan.
Cardinal may change, alter, or terminate any benefit plan in its sole
discretion. Your employment will also be subject to Cardinal’s personnel
policies and procedures as they may be interpreted, adopted, revised or deleted
from time to time in the Company’s sole discretion.

 

2.     Contract Term. The term of this Agreement shall commence on March 17,
2010 and shall continue from that date for three (3) years unless terminated
prior thereto by either Cardinal or you as provided in Section 4. If the parties
do not wish to renew this Agreement when it expires at the end of the initial or
any renewal hereof as hereinafter provided or if either of the parties wishes to
renew this Agreement on different terms than those contained herein, Cardinal or
you shall give written notice of such intent to the other party at least six
(6) months prior to the expiration date. In the absence of such notice, this
Agreement shall be renewed on the same terms and conditions contained herein for
one year from the date of expiration. Notwithstanding the aforementioned terms
of this section, this agreement shall terminate on March 30, 2015. The parties
expressly agree that designation of a term and renewal provisions in this
Agreement does not in any way limit the right of the parties to terminate this
Agreement at any time as hereinafter provided. References herein to the term of
this Agreement shall refer both to the initial term and any successive term as
the context requires.

 

3.     Prohibition on Competition.

 

a.     During the term of this Agreement, and for a period of twelve (12) months
from the date you are terminated for Cause or your voluntary termination, you
shall not render or perform competing banking and/or financial services within
twenty-five (25) miles from your office or Cardinal’s corporate headquarters.
This provision shall not be construed to prevent you from obtaining employment
in the banking and/or financial services industries provided your new endeavor
does not violate the above-stated prohibition.

 

1

--------------------------------------------------------------------------------


 

b.     Covenant Not to Solicit Clients or Prospective Clients. During the term
of this Agreement, and for a period of twelve (12) months from the date you are
terminated for Cause or your voluntary termination, you agree not to contact any
Client or Prospective Client of Cardinal with whom you have had any contact on
behalf of Cardinal to perform or render banking and/or financial services. This
provision shall not be construed to prevent you from contacting clients with
whom you have not had any contact during the term of this Agreement.

 

c.     Restriction on the Solicitation of Cardinal’s Employees. During the term
of this Agreement and for a period of twelve (12) months from the date you are
terminated for Cause or your voluntary termination, you agree not to attempt to
induce any Cardinal employee to terminate his or her employment, or to seek or
accept any employment with any other business entity that performs banking
and/or financial services.

 

(i)    For the purpose of this Agreement, “Client” means any entity for which
Cardinal has performed banking and/or financial services within the twelve
months from your termination date. “Prospective Client” means any entity that is
not a Client but with respect to whom, within twelve (12) months from your
termination date, you conducted, prepared, submitted (or assisted or supervised
such conduct) any client development work product or marketing efforts on behalf
of Cardinal.

 

4.     Termination of Employment Relationship. Your employment relationship with
Cardinal may be terminated by either party subject to the notice provision
addressed below.

 

a.     Cardinal may terminate your employment for Cause effective immediately
upon written notice. In the event that Cardinal terminates your employment for
Cause, you will be entitled to earned and unpaid base salary and payment for any
earned and unused vacation days through the last date of your employment.

 

For the purpose of this Agreement, “Cause” means any of the following conduct by
you: (i) embezzlement, misappropriation of corporate funds or other material
acts of dishonesty; (ii) commission or conviction of any felony or entry of a
plea of guilty or nolo contendere to any felony; (iii) material failure to
adhere to Cardinal’s corporate codes, policies or procedures;
(iv) insubordination or any act of gross misconduct; or (v) of any applicable
regulatory authority revokes the necessary approvals for you to serve as an
Executive with Cardinal.

 

b.     Cardinal may terminate this agreement for any reason with thirty (30)
days prior notice, pursuant to Section 10 below, to the other party.

 

(i)    In the event your employment is terminated pursuant to this section 4.b,
then provided that you execute a general release in favor of Cardinal, in a form
acceptable to Cardinal (the “Release”), and subject to Section 4.b.(ii) (the
date that the Release becomes effective and may no longer be revoked by you is
referred to as the “Release Date”), then: (i) Cardinal shall pay to you an
amount equal to your base salary for a period of twelve (12) months from the
Release Date (such applicable period is referred to as the “Severance Period”),
less applicable withholdings and deductions, on Cardinal’s regular payroll
dates; and (ii) if you are participating in Cardinal’s group health insurance
plans on the effective date of termination, and you timely elect and remain
eligible for continued coverage under COBRA, or, if applicable, state insurance
laws, Cardinal shall pay that portion of your COBRA premiums that Cardinal was
paying prior to the effective date of termination for the Severance Period or
for the continuation period for which you are eligible, whichever is shorter.
Cardinal’s COBRA premium payment obligation will end immediately if you obtain
health care insurance from any other source during the Severance Period.
Notwithstanding item (i) of this subsection, above, to the extent required
because you are a “specified employee” for purposes of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), on the date of your
termination, the payments described in such item (i) will commence on the first
day of the month following the six-month anniversary of your date of
termination, with the first payment to include amounts required to be delayed
under this sentence. Interest shall accrue from the date amounts would have been
paid absent the required delay, at the Prime Rate of Interest in effect on your
date of termination and as reported in the Wall Street Journal. The six month
delay described in this section shall only apply to the extent the exemption
from Code Section 409A for certain amounts payable solely on an involuntary
separation from service is not available. The exemption is available if amounts
payable do not exceed two times the lesser of (a) your annual rate of pay for
the year prior to the year of the separation from service or (b) the 401(a)(17)
limit for the year of the separation from service.

 

2

--------------------------------------------------------------------------------


 

(ii)   You shall not receive any of the benefits pursuant to
Section 4.b.(i) unless you execute the Release within the consideration period
specified therein and until the Release becomes effective and can no longer be
revoked by you under its terms. Your ability to receive benefits pursuant to
Section 4.b(i) is further conditioned upon your: returning all Cardinal
property; complying with your post termination obligations under this Agreement;
and complying with the Release including without limitation any
non-disparagement and confidentiality provisions contained therein.

 

(iii)  The benefits provided to you pursuant to this Section 4.b are in lieu of,
and not in addition to, any benefits to which you may otherwise be entitled
under any Cardinal severance plan, policy or program.

 

c.     You may voluntarily terminate your employment with Cardinal upon thirty
(30) days prior written notice directed to Cardinal’s Chairman, President and
Chief Executive Officer (“CEO”). The Chairman, President and CEO, in his sole
capacity may waive this notice requirement.

 

d.     In the event of your death, your employment will terminate as of the date
of death. If your employment is terminated by reason of your death, then
Cardinal shall pay your accrued salary through the date of termination and
thereafter have no further obligation to pay compensation to you. The
entitlement of any of your beneficiaries to benefits under any Cardinal benefit
plan shall be determined in accordance with applicable law and the provisions of
such plan.

 

e.     Subject to applicable state and federal law, Cardinal shall at all times
have the right, upon written notice to you, to terminate this Agreement based on
your Disability (as defined below). Termination by Cardinal of your employment
based on “Disability” shall mean termination because you are unable due to a
physical or mental condition to perform the essential functions of your position
with or without reasonable accommodation for six (6) months in the aggregate
during any twelve (12) month period or based on the written certification by two
licensed physicians of the likely continuation of such condition for such
period. This definition shall be interpreted and applied consistent with the
Americans with Disabilities Act, the Family and Medical Leave Act, and other
applicable law. In the event your employment is terminated based on your
Disability, Cardinal shall pay your accrued salary through the date of
termination and thereafter have no further obligation to pay compensation to
you. The entitlement of any of your beneficiaries to benefits under any Cardinal
benefit plan shall be determined in accordance with applicable law and the
provisions of such plan.

 

f.      Regardless of the basis of your termination of employment, you agree to
provide all assistance requested by Cardinal in transitioning your duties,
responsibilities client and other Cardinal relationships to other Cardinal
personnel, both during your employment and after your termination or
resignation. The level of services requested following termination will remain
below the level that would result in a postponement of your “separation from
service,” within the meaning of Treasury Regulations under Code section 409A,
beyond the date of your termination of employment.

 

5.     Chance in Control. Notwithstanding the terms and conditions set forth in
Section 4 of this Agreement, in the event of a Change in Control (as defined
below) Cardinal agrees on behalf of itself and any successor to continue your
employment pursuant to this Agreement for a period of twelve (12) months
following the Change in Control and to enter into an agreement with you within
the twelve month period to continue your employment thereafter. In the event
Cardinal or any successor to Cardinal fails to continue your employment for the
full twelve (12) month period, then, in lieu of the benefits, if any, to which
you would otherwise be entitled under Section 5, provided you execute a general
release in favor of Cardinal, in a form acceptable to Cardinal: (i) within
thirty (30) days of the effective date of the release, Cardinal shall pay you an
amount equal to your base salary for the remainder of the twelve (12) months
period plus two (2) times of your base salary for a period of twelve months,
less required and authorized withholdings and deductions, on Cardinal’s regular
payroll dates, and (ii) if you are participating in Cardinal’s group health
insurance plans on the effective date of termination, and you timely elect and
remain eligible for continued coverage under COBRA, or, if applicable, state
insurance laws, Cardinal shall pay that portion of your COBRA premiums that
Cardinal was paying prior to the effective date of termination for the Severance
Period or for the continuation period for which you are eligible, whichever is
shorter. Cardinal’s COBRA premium payment obligation will end immediately if you
obtain health care insurance from any other source during the Severance Period.
In the event Cardinal continues your employment for the full twelve (12) month
period but you and Cardinal fail to reach an agreement for your continued
employment thereafter, then, in lieu of the benefits, if any, to which you would
otherwise be entitled

 

3

--------------------------------------------------------------------------------


 

under Section 5, provided you execute a general release in favor of Cardinal, in
a form acceptable to Cardinal: within thirty (30) days of the effective date of
the release, Cardinal shall make a lump sum payment to you in an amount equal to
two (2) times your base salary. Notwithstanding the foregoing, to the extent
required because you are a “specified employee” for purposes of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), on the date of your
termination, the payments described above in this section 5 will commence on the
first day of the month following the six-month anniversary of the your date of
termination, with the first payment to include amounts required to be delayed
under this sentence. Interest shall accrue on the initial payment from the date
amounts would have been paid absent the required delay, at the Prime Rate of
Interest in effect on the date of termination and as reported in the Wall Street
Journal. The six month delay described in this section shall only apply to the
extent the exemption from Code Section 409A for certain amounts payable solely
on an involuntary separation from service is not available. The exemption is
available if amounts payable do not exceed two times the lesser of (a) your
annual rate of pay for the year prior to the year of the separation from service
or (b) the 401(a)(17) limit for the year of the separation from service

 

a.     For the purpose of this Agreement, “Change in Control” means a merger or
consolidation in which (i) Cardinal is a constituent party, or (ii) a Company
Subsidiary is a constituent party and Cardinal issues shares of its capital
stock pursuant to such merger or consolidation, except any such merger or
consolidation involving Cardinal or a Company Subsidiary in which the holders of
capital stock of Cardinal immediately prior to such merger or consolidation
continue to hold immediately following such merger or consolidation more than
fifty (50) percent by voting power of the capital stock of or ownership interest
in (A) the surviving or resulting entity or (B) if the surviving or resulting
entity is a wholly owned subsidiary of another entity immediately following such
merger or consolidation, the parent entity of such surviving or resulting
entity. “Change in Control” may also mean the sale, in a single transaction or
series of related transactions, (i) by Cardinal of all or substantially all the
assets of Cardinal (except where such sale is to a wholly owned subsidiary of
the Company), or (ii) by the stockholders of Cardinal of more than fifty (50)
percent by voting power of the then-outstanding capital stock of Cardinal.
Finally, a “Change of Control” may constitute the occurrence of any agreement,
happening or device, which has substantially the same effect on the control of
Cardinal as any of the foregoing.

 

b.     In the event that the aggregate of all payments or benefits made or
provided to, or that may be made or provided to, you under this Agreement and
under all other plans, programs and arrangements of Cardinal (the “Aggregate
Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
payments and benefits shall be equal to the Reduced Amount. The “Reduced Amount”
shall be the largest portion of the payments and benefits that would result in
no portion of the payments and benefits being subject to the Excise Tax.
Cardinal shall determine the procedures and manner of making the calculation
required above, and the method to order the reduction of the Aggregate Payment
(i.e., whether equity or cash payments get reduced first). You and Cardinal
shall cooperate with each other in connection with any proceeding or claim
relating to the existence or amount of liability for Excise Tax.

 

6.     Assignment and Survival. The rights and obligations of Cardinal under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of Cardinal. Your rights and obligations are personal,
and may not be assigned or delegated without the Company’s proper written
consent. The Agreement shall continue despite any liquidation or dissolution of
Cardinal.

 

7.     Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity shall not nullify the validity of
the remaining provisions of this Agreement. If any provision of this Agreement
is determined by a court or arbitration tribunal to be overly broad in duration,
geographical coverage or scope, or unenforceable for any other reason, such
provision will be narrowed so that it will be enforced as much as permitted by
law.

 

8.     Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia. You and Cardinal consent to the jurisdiction and venue
of any state or federal court in the Commonwealth of Virginia and agree that any
permitted lawsuit may be brought to such courts or other court of competent
jurisdiction. Each party hereby waives, releases and agrees not to assert, and
agrees to cause its affiliates to waive, release and not assert, any rights such
party or its affiliates may have under any foreign law or regulation that would
be inconsistent with the terms of this Agreement as governed by Virginia law.

 

4

--------------------------------------------------------------------------------


 

9.     Waiver. Any party’s waiver of any other party’s breach of any provision
of this Agreement shall not waive any other right or any future breaches of the
same or any other provision.

 

10.  Notices. Any notices, requests, demands or other communications provided
for in this Agreement shall be in writing and shall be given either manually or
by registered or certified mail. Either party may, by written notice to the
other party, change their address for receipt of such notice.

 

If to the Company:

Bernard H. Clineburg

Chairman and CEO

Cardinal Financial Corporation

8270 Greensboro Drive

Suite 500

McLean, VA 22102

 

If to the Employee: Home address on file

 

11.  Entire Agreement. This Agreement is the entire agreement between you and
Cardinal regarding these matters and supersedes any verbal and written
agreements on such matters. This Agreement may be modified only by written
agreement signed by you and the CEO or his or her express designee. All
Section headings are for convenience only and do not modify or restrict any of
this Agreement’s terms.

 

12.  Counterparts. For convenience of the parties, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes.

 

13.  Code Section 409A. Any benefit, payment or other right provided by this
Agreement shall be provided and made in a manner, and at such time, and in such
form, as complies with the applicable requirements of Code section 409A to avoid
a plan failure described in Code section 409A(a)(1), including without
limitation, deferring payment until the occurrence of a specified payment event
described in Code section 409A(a)(2). Notwithstanding any other provision hereof
or document pertaining hereto, this Agreement shall be so construed and
interpreted.

 

The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

 

 

CARDINAL FINANCIAL CORPORATION

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Bernard H. Clineberg

 

/s/ Alice P. Frazier

 

Bernard H. Clineberg

 

(Signature)

 

 

 

 

Its:

Chairman & CEO

 

Alice P. Frazier

 

(Title)

 

(Print Employee’s Full Name)

 

 

 

 

Dated:

3-17-10

 

Dated:

3-17-10

 

5

--------------------------------------------------------------------------------
